DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,679,657 in view of JP 3575190. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant specification, U.S. Patent No. 10,679,657 claims a non-magnetic support, a magnetic layer including a ferromagnetic powder on one surface of the non-magnetic support, and a back coating layer including a non-magnetic powder on the other surface of the non-magnetic support, and the spacing difference regarding of the back coating layer as claimed through the usage of ethanol cleaning (claim 1).  
U.S. Patent No. 10,679,657 does not claim wherein the non-magnetic support is an aromatic polyamide support having a moisture absorption set in the range as claimed.  JP 3575190 discloses an analogous MRM, wherein a non-magnetic support is an aromatic polyamide support having a moisture absorption of 2.2% or less [0007, 0023, 0048, 0071].  
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the Spacing value, S, determined via a specific methodology, does not reasonably provide enablement for Spacing values determine by other methodologies while still meeting the claimed limitations.  
	The claim language in claim 1, "a difference (Safter - Sbefore) between a spacing Safter measured by optical interferometry regarding the surface of the back coating layer after ethanol cleaning and a spacing Shefore measured by optical interferometry regarding the surface of the back coating layer before ethanol cleaning is greater than 0 nm and equal to or smaller than 15.0 nm" (emphasis added) is vague and ambiguous.
Moreover, the claimed invention fails to provide any structure to impart such a relative spacing (distance)" between any elements of the claimed invention, this rendering the metes and bounds of claim 1 unascertainable with regard to any degree of reasonableness.  More concretely, the claim fails to specify, expressly, implicitly or by inherency, what the claimed spacing is relative to other elements of the claimed invention.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The Examiner notes that this rejection can be overcome by incorporating a similar amendment as done in US 10,679,657: 

    PNG
    media_image1.png
    594
    614
    media_image1.png
    Greyscale

Allowable Subject Matter	
	The claims would be allowable if amended to incorporate the above-noted limitations and if a the double patenting rejection were to be overcome by filing a Terminal Disclaimer.  The following is a statement of reasons for the indication of allowable subject matter:  Applicants’ characterization of the back coat layer by the difference in spacing (ΔS), based upon the suggested claim limitations, is neither taught, nor rendered obvious by the prior art of record.  
after - Sbefore) between a spacing Safter measured by optical interferometry regarding the surface of the back coating layer after ethanol cleaning and a spacing Sbefore measured by optical interferometry regarding the surface of the back coating layer before ethanol cleaning is greater than 0 nm and equal to or smaller than 15.0 nm, is particularly derived by the suggested claim method, which gives a particular structure gleaned from the specific method of obtaining the claimed spacing via the optical interferometry. 
	The prior art of record, however, does not teach, show or suggest, the suggested claimed structure, recited, supra, and in particular, the emphasized structure, composition, and relationships of such a magnetic tape, as set forth, supra. 
Thus, the prior art of record does not disclose the invention as set forth in the manner, function, composition and relationship relative to other suggested claimed structure as prescribed by the independent claim 1.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the suggested amendment with independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785